PER CURIAM.
This is an appeal from a post-judgment order in a dissolution of marriage action, which denied the appellant-wife’s petition for relief from a property settlement agreement, for an increase in child support, and requiring the wife to comply with the terms of the property settlement agreement.
It appears this appeal is without merit. The appellant is actually challenging the sufficiency of the evidence to support the order appealed.
The record contains substantial competent evidence to sustain the order appealed. Therefore, it should be affirmed. Groves v. Groves, 260 So.2d 858 (Fla.1st D.C.A.1972); Scott v. Scott, 285 So.2d 423 (Fla.2d D.C.A. 1973); Tsavaris v. Tsavaris, 307 So.2d 845 (Fla.2d D.C.A.1975).
Affirmed.